PD-0093-15
                                 PD-0093-15                              COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                       Transmitted 1/21/2015 4:26:56 PM
                                    No. PD-                              Accepted 1/28/2015 9:30:39 AM
                                                                                           ABEL ACOSTA
                                                                                                   CLERK
                                           IN THE

                          Court of Criminal Appeals
                                   At Austin


                   AARON FRANK DOMANGUEX,
                                       Appellant
                                              v.

                       THE STATE OF TEXAS
                                        Appellee

January 28, 2015                  Cause number 1388369
                            In the 262nd Judicial District Court
                                 Of Harris County, Texas

                            Cause number No. 14-14-00122-CR
                    In the Court of Appeals for the Fourteenth Judicial
                                         District


      Appellant’s Motion for Extension of Time Within
      Which to file Petition for Discretionary Review

  TO THE HONORABLE COURT OF CRIMINAL APPEALS:

         AARON FRANK DOMANGUEX, the appellant, under TEX. R. APP. P. 10.1 &

  10.5(b), moves for an extension of time within which to file his petition for

  discretionary review. In support of his motion, the appellant submits the following:

         (A) The appellant’s petition for discretionary review is due on January 8,
         2015….
      (B)    The appellant seeks an extension of time to file the appellant’s petition for
             discretionary review until, February 20, 2015.
      (C)    The appellant relies upon the following facts to reasonably explain the need
             for an extension:
                    Because of the undersigned’s unexpected hospitalization due to a
                    medical emergency, the undersigned was unable to complete the
                    appellant’s petition by January 8th and therefore requests more time
                    to review the appellate opinion and prepare a petition for
                    discretionary review.

       (D)   No previous motion requesting an extension of time to file the appellant’s
             petition for discretionary review has been requested or granted.

      WHEREFORE, the appellant prays that this Court will grant the requested

extension until February 20, 2015.

                                                Respectfully submitted,

                                                     /s/ Kelly Smith
                                                   KELLY ANN SMITH

                  CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that this document contains 302

words and on January 21, 2015, a copy of the foregoing was electronically served on the

State of Texas.
                                                     /s/ Kelly Smith
                                                   KELLY ANN SMITH
                                                   Texas Bar No. 00797867

                                                   P.O. Box 10751
                                                   Houston, TX 77206
                                                   281-734-0668
                                                   Kelly.A.Smith.06@gmail.com

                                                   Counsel for the appellant




                                               2